Name: 1999/758/EC: Commission Decision of 5 November 1999 amending Decision 97/217/EC establishing groups of third countries which are able to use the veterinary certification for imports of wild game meat, farmed game meat and rabbit meat from third countries (notified under document number C(1999) 3584) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  trade;  agricultural policy;  cooperation policy;  tariff policy
 Date Published: 1999-11-23

 Avis juridique important|31999D07581999/758/EC: Commission Decision of 5 November 1999 amending Decision 97/217/EC establishing groups of third countries which are able to use the veterinary certification for imports of wild game meat, farmed game meat and rabbit meat from third countries (notified under document number C(1999) 3584) (Text with EEA relevance) Official Journal L 300 , 23/11/1999 P. 0027 - 0029COMMISSION DECISIONof 5 November 1999amending Decision 97/217/EC establishing groups of third countries which are able to use the veterinary certification for imports of wild game meat, farmed game meat and rabbit meat from third countries(notified under document number C(1999) 3584)(Text with EEA relevance)(1999/758/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 92/118/EEC of 17 December 1992 laying down animal health and public health requirements governing trade in and imports into the Community of products not subject to the said requirements laid down in specific Community rules referred to in Annex A(I) to Directive 89/662/EEC and, as regards pathogens, to Directive 90/425/EEC(1), as last amended by Directive 97/79/EC(2), and in particular Article 10(2) thereof,Whereas:(1) Commission Decision 97/217/EC(3), as last amended by Decision 98/648/EC(4), lays down groups of third countries, or parts thereof, which are able to use the veterinary certification for imports of wild game meat, farmed game meat and rabbit meat from third countries;(2) following the information available by the European Community, it appears that New Caledonia is covered by sufficiently well-structured and organised veterinary services;(3) the responsible veterinary authorities of New Caledonia have confirmed that the country has during the last 24 months been free from foot-and-mouth disease;(4) no vaccinations have been carried out against this disease during the past 12 months;(5) the responsible veterinary of New Caledonia have undertaken to notify the Commission and the Member States, by telex or fax, within 24 hours of confirmation of the occurence of the abovementioned disease or of the adoption of vaccination against it;(6) imports of farmed cloven-hoofed game meat, excepting swine, from New Caledonia can be authorised;(7) it is therefore necessary to amend Decision 97/217/EC;(8) the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1The Annex to Commission Decision 97/217/EC is replaced by the Annex to this Decision.Article 2This Decision is addressed to the Members States.Done at Brussels, 5 November 1999.For the CommissionDavid BYRNEMember of the Commission(1) OJ L 62, 15.3.1993, p. 49.(2) OJ L 24, 30.1.1998, p. 31.(3) OJ L 88, 3.4.1997, p. 201.(4) OJ L 308, 18.11.1998, p. 42.ANNEXGroups of third countries which are able to utilise the veterinary certification as laid down in Decisions 97/218/EC, 97/219/EC and 97/220/EC>TABLE>